             Case 4:19-cv-00049-KGB Document 20 Filed 05/12/20 Page 1 of 1



                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

KATHY BLAGG                                                                        PLAINTIFF

v.                              Case No. 4:19-cv-00049-KGB

EATON CORPORATION and EATON HEALTH AND
WELFARE ADMINISTRATIVE COMMITTEE                                                DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Kathy Blagg’s complaint is dismissed with prejudice. The relief requested

is denied.

       It is so adjudged this 12th day of May, 2020.


                                                       _________________________________
                                                       Kristine G. Baker
                                                       United States District Judge
